Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/574,317, filed on November 15, 2017.  In response to Examiner’s Non-Final Office Action of October 23, 2020, Applicant, on January 25, 2021, amended claims 1 and 4-5. Claims 1 and 4-6 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered and are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  


Response to Arguments
Applicant’s arguments filed January 25, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On page 6-8 of the Remarks regarding 35 U.S.C. § 101, Applicant states that amended claim language “... predict a future churn rate of current contracted customers by a trained model, wherein the trained model is trained by machine learning... “Are patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance.  In response Examiner respectfully disagrees, the additional element of “machine learning”, is insufficient to amount to significantly more and is Mere Instructions to Apply an Exception -See MPEP 2106.05(f). For at least the above reasons, the claims remain rejected under 35 U.S.C. 101.  Please refer to the U.S.C. § 101 rejection analysis for additional detail. 
On page 11 of the Remarks regarding, the U.S.C. § 103 rejection, Applicant states cited reference Wright does not disclose "identify, from among non- contract customer information, the customer who matches with conditions included in the generated continuation tendency pattern list." in independent Claim 1, Claim 4 or Claim 5.  In response, Wright discloses in Par. 12 “An intelligent acquisition portion is operable to identify customer prospects based on historical customer data and to initiate a contact of the identified customer prospects. An intelligent cross-sell and upsell portion is operable to identify new or higher services for a customer and to offer the new or higher services to a customer during an interaction with the customer.”  A customer prospect is a non-contract customer. Please review 35 U.S.C. § 103 rejection for additional detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 - 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 6 are directed to a system for contract cancellation prediction, Claim 4 is directed to a method for contract cancellation prediction and Claim 5 is directed to an article of manufacture for contract cancellation prediction.  Claim 1 recites a system for contract cancellation prediction, Claim 4 recites a method for contract cancellation prediction and Claim 5 recites an article of manufacture for contract cancellation prediction, which includes predicting a future churn rate of current contracted customers, identifying conditions corresponding to the contract customer with a lower future churn rate, generating a continuation tendency pattern list including the identified conditions, identifying from among non-contract customer information conditions included in the generated continuation tendency pattern list the customer who matches with and generating the business operations plan describing the business operations for an identified non-contract customer, . As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” –sales activities; business relations. Other than reciting a “memory”, “processor”, “computer-readable medium”, “computer” , and “program”, nothing in the claim elements preclude the step from being a of “Methods of Organizing Human Activity” –sales activities; business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The computer is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in churn management. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “memory”, “processor”, “computer-readable medium”, “computer”, and “program”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Regarding Step 2A and the additional element of “machine learning” is Mere Instructions to Apply an Exception -See MPEP 2106.05(f).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and analyzing customer contract data [e.g. receiving and analyzing data] and step 2B, it is conventional – see conventional computer function, MPEP 2106.05(d)(II) i. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.  Regarding Step 2B and the additional element of “machine learning” is Mere Instructions to Apply an Exception -See MPEP 2106.05(f).
 Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claim 6 recites the additional elements controlling the display to display the business operations plan, and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating in a well-understood, routine and conventional manner such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 4, and 5.  Dependent Claim 6 recites the additional limitation of “display” for displaying business operations plan, which is “apply it” on a computer (MPEP 2106.05f). see - October 2019 Guidance Update supports general “display” even being considered as “apply it” (MPEP 2106.05f)- The memory, display and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Wright, US Publication No 20030200135A1 [hereinafter Wright] , in view of Sotela et al, US Publication No 20030200135A1 [hereinafter Sotela], and in further view of Bhalla et al., US Publication No 20130054306A1 [hereinafter Bhalla].
Regarding Claim 1, Wright teaches,
A business operations assistance device comprising:  a memory storing instructions; and at least one processor configured to process the instructions to: (Wright Par. 37-“FIG. 5 illustrates an example of a real-time churn management solution, preferably implemented as executable code operating on a computer system.”; Claim 22-“A computer readable medium comprising instructions operable to perform”. ).
predict a future churn rate of current contracted customers …;  (Wright Abstract - “A system and method for predicting and preventing customer churn. One aspect of the invention is a computer system for managing customer churn. The system comprises a plurality of data sources of customer events. A churn pattern detection portion is operable to detect and predict the possibility of customer churn based on the customer event data. A churn event management portion is operable to trigger one or more customer interventions based on a predicted possibility of customer churn. A churn intervention portion is operable to receive the triggered customer interventions and executed customer contacts via one or more delivery channels. ");
generate a continuation tendency pattern list including the identified conditions (Wright Par. 52-“ The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”; Target Lists-Par. 60-“A "propensity to accept" model was developed and utilized to rank-order the prospect list and to make outbound contacts. The test campaign resulted in a 70% increase in the conversion rate over the average conversion rate, i.e. 9.5% versus 5.6%. The estimated cost per sale was reduced by approximately 41%.");
identify, from among non-contract customer information, the customer who matches with conditions included in the generated continuation tendency pattern list (Wright Par. 12- An intelligent acquisition portion is operable to identify customer prospects based on historical customer data and to initiate a contact of the identified customer prospects. An intelligent cross-sell and upsell portion is operable to identify new or higher services for a customer and to offer the new or higher services to a customer during an interaction with the customer. “; “Par. 39-“The churn event management portion 50 itself includes several portions. The pattern recognition and detection portion 51 detect patterns of significant customer behavior in the transactional data from the churn pattern detection portion 40. The pattern recognition portion 51 builds on the customer behavior detected by the system comprises business relevant customer activity that can be inferred from the customer's current and historical interactions and known characteristics. The rules decisioning engine 52 uses the recognized and detected pattern to generate triggers for action that are transferred to the churn intervention portion 60 for processing. In other words, the sub-portions 51, 52 work together to recognize and detect customer behavior and send action triggers to customer touchpoint systems that perform appropriate actions in response to those triggers.”);
and generate the business operations plan describing the business operations for an identified non-contract customer (Wright Par. 52- “The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”).
Wright teaches churn rate prediction and it is expounded in the following feature taught by Sotela:
predict a future churn rate of current contracted customers ‘by a trained model, wherein the trained model is trained by machine learning’;  (Sotela Abstract - “Embodiments of the present disclosure may provide a platform configured to forecast customer churn in a telecommunication network. The platform may be configured to receive customer activity data. The platform may then compute features associated with the customer activity data. These features are then inputted into a machine learning model used for predicting customer churn. Finally, the platform may then provide a report indicating customer churn predictions. The platform may be trained in a training phase prior to entering a prediction phase.");

Wright and Sotela are directed to churn prediction system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright to predict churn with machine learning, as taught by Sotela, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright with the motivation of providing companies with high valuable insight in order to retain and increase their customer base. (Sotela Par.4).
Wright in view of Sotela teaches churn rate prediction and it is expounded in the following feature taught by Bhalla:
identify conditions corresponding to the contract customer with a lower future churn rate  (Bhalla Par. 44-“ At block 505, the system analyzes customer interaction data across all disparate channels data sets, tracks pilot initiatives that are in progress, identifies key areas of churn or dissatisfaction for customers, identifies contact patterns via advanced interaction sequencing techniques, and identifies root causes for top churn drivers. At block 506, the system groups actionable insights into opportunity "buckets" and performs more in-depth and/or prioritized analyses. Outcomes from block 506 may include: correlate insights with churn events, review results, develop hypotheses, determine root causes, brainstorm solutions, and identify leading metrics that may be relevant to predicting churn. At block 507, the system may quantify churn impact for each bucket and develop a high-level benefits case. At block 508, the system may identify and prioritize solution initiatives. At block 509 the system may assist with launching and measuring qualified pilots to address high impact customer experiences or interactions leading to churn, and identify high impact churn initiatives to submit into the pilot process.”;  Par. 63-“ In step 1010, data analysis may comprise collecting data regarding cross-channel interactions and attributes from a USAR; segmenting churn pockets; … Segmenting churn pockets may comprise identifying a combination of one or more block attributes or interaction attributes, which, when analyzed together, correlate with a particularly high or low churn rate.”);
Wright, Sotela, and Bhalla are directed to churn prediction system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright in view of Sotela to analyze low churn rate trends and patterns, as taught by Bhalla, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright in view of Sotela with the motivation of reducing customer acquisition costs and improving customer retention rates (Bhalla Abstract).
Claim 2- Cancelled
Claim 3- Cancelled
Regarding Claim 4, Wright teaches,
A business operations assistance method, comprising: predicting a future churn rate of current contracted customers … (Wright Abstract - “A system and method for predicting and preventing customer churn. One aspect of the invention is a computer system for managing customer churn. The system comprises a plurality of data sources of customer events. A churn pattern detection portion is operable to detect and predict the possibility of customer churn based on the customer event data. A churn event management portion is operable to trigger one or more customer interventions based on a predicted possibility of customer churn. A churn intervention portion is operable to receive the triggered customer interventions and executed customer contacts via one or more delivery channels. ");
generating a continuation tendency pattern list including the identified conditions (Wright Par. 52-“ The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”; Target Lists-Par. 60-“A "propensity to accept" model was developed and utilized to rank-order the prospect list and to make outbound contacts. The test campaign resulted in a 70% increase in the conversion rate over the average conversion rate, i.e. 9.5% versus 5.6%. The estimated cost per sale was reduced by approximately 41%.");
identifying, from among non-contract customer information, the customer who matches with conditions included in the generated continuation tendency pattern list (Wright Par. 12- An intelligent acquisition portion is operable to identify customer prospects based on historical customer data and to initiate a contact of the identified customer prospects. An intelligent cross-sell and upsell portion is operable to identify new or higher services for a customer and to offer the new or higher services to a customer during an interaction with the customer. “; “Par. 39-“The churn event management portion 50 itself includes several portions. The pattern recognition and detection portion 51 detect patterns of significant customer behavior in the transactional data from the churn pattern detection portion 40. The pattern recognition portion 51 builds on the customer behavior detected by the system comprises business relevant customer activity that can be inferred from the customer's current and historical interactions and known characteristics. The rules decisioning engine 52 uses the recognized and detected pattern to generate triggers for action that are transferred to the churn intervention portion 60 for processing. In other words, the sub-portions 51, 52 work together to recognize and detect customer behavior and send action triggers to customer touchpoint systems that perform appropriate actions in response to those triggers.”);
and generating the business operations plan describing the business operations for an identified non-contract customer (Wright Par. 52- “The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”).
Wright teaches churn rate prediction and it is expounded in the following feature taught by Sotela:
predicting a future churn rate of current contracted customers ‘by a trained model, wherein the trained model is trained by machine learning’;  (Sotela Abstract - “Embodiments of the present disclosure may provide a platform configured to forecast customer churn in a telecommunication network. The platform may be configured to receive customer activity data. The platform may then compute features associated with the customer activity data. These features are then inputted into a machine learning model used for predicting customer churn. Finally, the platform may then provide a report indicating customer churn predictions. The platform may be trained in a training phase prior to entering a prediction phase.");

Wright and Sotela are directed to churn prediction system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright to predict churn with machine learning, as taught by Sotela, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright with the motivation of providing companies with high valuable insight in order to retain and increase their customer base. (Sotela Par.4).

Wright in view of Sotela teach churn rate prediction and it is expounded in the following feature taught by Bhalla:
identifying conditions corresponding to the contract customer with a lower future churn rate  (Bhalla Par. 44-“ At block 505, the system analyzes customer interaction data across all disparate channels data sets, tracks pilot initiatives that are in progress, identifies key areas of churn or dissatisfaction for customers, identifies contact patterns via advanced interaction sequencing techniques, and identifies root causes for top churn drivers. At block 506, the system groups actionable insights into opportunity "buckets" and performs more in-depth and/or prioritized analyses. Outcomes from block 506 may include: correlate insights with churn events, review results, develop hypotheses, determine root causes, brainstorm solutions, and identify leading metrics that may be relevant to predicting churn. At block 507, the system may quantify churn impact for each bucket and develop a high-level benefits case. At block 508, the system may identify and prioritize solution initiatives. At block 509 the system may assist with launching and measuring qualified pilots to address high impact customer experiences or interactions leading to churn, and identify high impact churn initiatives to submit into the pilot process.”;  Par. 63-“ In step 1010, data analysis may comprise collecting data regarding cross-channel interactions and attributes from a USAR; segmenting churn pockets; … Segmenting churn pockets may comprise identifying a combination of one or more block attributes or interaction attributes, which, when analyzed together, correlate with a particularly high or low churn rate.”);
Wright, Sotela and Bhalla are directed to churn prediction system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright in view of Sotela to analyze low churn rate trends and patterns, as taught by Bhalla, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright in view of Sotela with the motivation of reducing customer acquisition costs and improving customer retention rates (Bhalla Abstract).

Regarding Claim 5, Wright teaches,
A non-transitory computer-readable medium storing a program causing a computer to execute:: (Wright Par. 37-“FIG. 5 illustrates an example of a real-time churn management solution, preferably implemented as executable code operating on a computer system.”; Claim 22-“A computer readable medium comprising instructions operable to perform”. ).
processing for predicting a future churn rate of current contracted customers…(Wright Abstract - “A system and method for predicting and preventing customer churn. One aspect of the invention is a computer system for managing customer churn. The system comprises a plurality of data sources of customer events. A churn pattern detection portion is operable to detect and predict the possibility of customer churn based on the customer event data. A churn event management portion is operable to trigger one or more customer interventions based on a predicted possibility of customer churn. A churn intervention portion is operable to receive the triggered customer interventions and executed customer contacts via one or more delivery channels. ");
processing for generating a continuation tendency pattern list including the identified conditions (Wright Par. 52-“ The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”; Target Lists-Par. 60-“A "propensity to accept" model was developed and utilized to rank-order the prospect list and to make outbound contacts. The test campaign resulted in a 70% increase in the conversion rate over the average conversion rate, i.e. 9.5% versus 5.6%. The estimated cost per sale was reduced by approximately 41%.");
processing for identifying, from among non-contract customer information, the customer who matches with conditions included in the generated continuation tendency pattern list (Wright Par. 12- An intelligent acquisition portion is operable to identify customer prospects based on historical customer data and to initiate a contact of the identified customer prospects. An intelligent cross-sell and upsell portion is operable to identify new or higher services for a customer and to offer the new or higher services to a customer during an interaction with the customer. “; “Par. 39-“The churn event management portion 50 itself includes several portions. The pattern recognition and detection portion 51 detect patterns of significant customer behavior in the transactional data from the churn pattern detection portion 40. The pattern recognition portion 51 builds on the customer behavior detected by the system comprises business relevant customer activity that can be inferred from the customer's current and historical interactions and known characteristics. The rules decisioning engine 52 uses the recognized and detected pattern to generate triggers for action that are transferred to the churn intervention portion 60 for processing. In other words, the sub-portions 51, 52 work together to recognize and detect customer behavior and send action triggers to customer touchpoint systems that perform appropriate actions in response to those triggers.”);
and processing for generating the business operations plan describing the business operations for an identified non-contract customer (Wright Par. 52- “The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”).
Wright teaches churn rate prediction and it is expounded in the following feature taught by Sotela:
processing for predicting a future churn rate of current contracted customers ‘by a trained model, wherein the trained model is trained by machine learning’;  (Sotela Abstract - “Embodiments of the present disclosure may provide a platform configured to forecast customer churn in a telecommunication network. The platform may be configured to receive customer activity data. The platform may then compute features associated with the customer activity data. These features are then inputted into a machine learning model used for predicting customer churn. Finally, the platform may then provide a report indicating customer churn predictions. The platform may be trained in a training phase prior to entering a prediction phase.");

Wright and Sotela are directed to churn prediction system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright to predict churn with machine learning, as taught by Sotela, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright with the motivation of providing companies with high valuable insight in order to retain and increase their customer base. (Sotela Par.4).

Wright in view of Sotela teach churn rate prediction and it is expounded in the following feature taught by Bhalla:
processing for identifying conditions corresponding to the contract customer with a lower future churn rate  (Bhalla Par. 44-“ At block 505, the system analyzes customer interaction data across all disparate channels data sets, tracks pilot initiatives that are in progress, identifies key areas of churn or dissatisfaction for customers, identifies contact patterns via advanced interaction sequencing techniques, and identifies root causes for top churn drivers. At block 506, the system groups actionable insights into opportunity "buckets" and performs more in-depth and/or prioritized analyses. Outcomes from block 506 may include: correlate insights with churn events, review results, develop hypotheses, determine root causes, brainstorm solutions, and identify leading metrics that may be relevant to predicting churn. At block 507, the system may quantify churn impact for each bucket and develop a high-level benefits case. At block 508, the system may identify and prioritize solution initiatives. At block 509 the system may assist with launching and measuring qualified pilots to address high impact customer experiences or interactions leading to churn, and identify high impact churn initiatives to submit into the pilot process.”;  Par. 63-“ In step 1010, data analysis may comprise collecting data regarding cross-channel interactions and attributes from a USAR; segmenting churn pockets; … Segmenting churn pockets may comprise identifying a combination of one or more block attributes or interaction attributes, which, when analyzed together, correlate with a particularly high or low churn rate.”);
Wright, Sotela and Bhalla are directed to churn prediction system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright in view of Sotela to analyze low churn rate trends and patterns, as taught by Bhalla, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright in view of Sotela with the motivation of reducing customer acquisition costs and improving customer retention rates (Bhalla Abstract).
Regarding Claim 6, Wright teaches,
The business operations assistance device according to claim 1, further comprising a display, wherein the at least one processor is further configured to process the instructions to control the display to display the business operations plan (Wright Par. 50- 51-“ A GUI can be used to allow for the creation of business rules as they pertain to the detection and notification of patterns and events. The pattern detection engine 74 receives data feeds from the input consolidator 71.; The action dispatcher 76 includes several programmatic interfaces, including an interface to receive an actionable events, an interface to log the results of a particular intervention channels handling of a given action request, an interface to retrieve completed interaction requests based on the event ID value, and an interface to retrieve completed interaction requests based on the ID of the channel that processed the request. A GUI allows for event types to be targeted to a primary and secondary intervention channels.”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20110313931A1 to Bronstein et al. and JP Publication No. 2002366732A to Kono.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624